Title: [From Thomas Jefferson to Benjamin Harrison, 6 November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Williamsburg, 6 Nov. 1779. Cover only survives (in Vi), addressed in TJ’s hand to Harrison as Speaker and endorsed: “Governors Letter Novr: 6th: 1779. Returns Military & Naval Referred to whole House on State of the Commonwealth.” According to JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication) (Oct. 1779, 1827 edn., p. 43), the letter was read the same day as sent and enclosed a return “of Maj. Nelson’s corps of cavalry”; it was referred to the committee of the whole on the state of the commonwealth. See TJ to Harrison, 4 Nov. 1779.]
